2:20-cv-00334-RMG   Date Filed 06/08/20   Entry Number 87   Page 1 of 2
     2:20-cv-00334-RMG          Date Filed 06/08/20      Entry Number 87        Page 2 of 2




expenses, by delivering a check in that amount to counsel for the Plaintiff, who shall cause the

same to be delivered to the payee.

       It is further ORDERED that the Clerk of Court shall disburse the sum of $371,841.91 to

The Crew by delivering a check in that amount, made payable to Hines Law LLC FBO "The

Crew," to Hines Law LLC, counsel for The Crew. This payment shall resolve all claims against

the sale proceeds for crew wages, whether based on a maritime lien or claimed as custodia legis

expenses; it shall not resolve any claim for repatriation expenses.

       AND IT IS SO ORDERED.




                                                     Richard Mark Gergel
                                                     United States District Judge
June 8, 2020
Charleston, South Carolina




                                                    2
